Dismissed and Memorandum Opinion filed March 11, 2004








Dismissed and Memorandum Opinion filed March 11, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-01135-CV
____________
 
PATRICIA
TRICE, Appellant
 
V.
 
ACCOR ECONOMY
LODGING, INC. d/b/a STUDIO SIX SUITES, Appellee
 

 
On Appeal from the County Civil
Court at
Law No.
Two
Fort Bend County,
Texas
Trial Court Cause
No. 21518
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed October 4,
2002.  On March 3, 2004, appellant filed
a motion to dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed March 11, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman.